                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO LENELL DAVIS,                         :   CIVIL ACTION NO. 1:16-CV-370
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
PA DEPARTMENT OF                             :
CORRECTIONS, et al.,                         :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 19th day of December, 2018, upon consideration of the

report (Doc. 13) of Magistrate Judge Joseph F. Saporito, Jr., issued following review

of the complaint (Doc. 1) of pro se plaintiff Angelo Lenell Davis (“Davis”) pursuant

to 28 U.S.C. § 1915A(a), wherein Judge Saporito recommends the court dismiss

Davis’s complaint as legally frivolous and for failure to state a claim for which relief

may be granted, see 28 U.S.C. § 1915A(b)(1), and it appearing that Davis has not

objected to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that,

as a matter of good practice, a district court should “afford some level of review to

dispositive legal issues raised by the report,” Henderson, 812 F.2d at 878; see also

Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac

Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order

to “satisfy itself that there is no clear error on the face of the record,” FED. R. CIV. P.
72(b), advisory committee notes, and, following independent review of the record,

the court being in agreement with Judge Saporito’s recommendation, and

concluding that there is no clear error on the face of the record, and further

concluding that leave to amend would be futile as Davis’s complaint is legally

rather than factually deficient, it is hereby ORDERED that:

      1.     The report (Doc. 13) of Magistrate Judge Saporito is ADOPTED.

      2.     Davis’s complaint (Doc. 1) is DISMISSED as legally frivolous and for
             failure to state a claim for which relief may be granted.

      3.     The Clerk of Court is directed to CLOSE this case.

      4.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
